[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              ARTICULATION
The motion to strike count one was denied because plaintiff alleges a violation of C.G.S. § 46a-60 (a) (8) c which states that sexual harassment shall be defined as any conduct of a sexual nature where such conduct has the effect of substantially interfering with an individual's work performance, and that it shall be a discriminatory practice in violation of C.G.S. § 46a-60 (a) (1) for an employer or his agent to discharge from employment any individual. The defendant William Johnson was an agent of Johnson's Hardware and Supply Co., Inc. The plaintiff has alleged the required elements for a case of sexual harassment in count one.
The motion to strike count three was denied because the defendant's actions in terminating the plaintiff violated public policy and it was in retaliation for filing a criminal complaint against the person she claimed sexually assaulted her in violation of C.G.S. § 46a-60 (a) (4).
Since the defendant's conduct in firing the plaintiff was in violation of public policy as alleged in count three, the plaintiff has stated a claim for negligent infliction of emotional distress.
D. Michael Hurley, JTR CT Page 1999